Citation Nr: 9921846	
Decision Date: 08/04/99    Archive Date: 08/12/99

DOCKET NO.  98-05 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) as a result of exposure to ionizing 
radiation.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel







INTRODUCTION

The veteran had active military service from January 1942 to 
February 1947.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Portland, Oregon Department 
of Veterans Affairs (VA) Regional Office (RO).  

In a June 1998 rating decision, the appellant was denied 
service connection for hypothyroidism secondary to radiation 
exposure.  The appellant has not appealed this decision.  

The appellant has raised an inferred claim for compensation 
under 38 U.S.C.A. § 1151 based on his allegation that his 
breathing problems were due in part to treatment administered 
to him by the VA Clinic in Los Angeles, California.  As this 
issue has not been procedurally prepared or certified for 
appellate review, the Board is referring it to the RO for 
appropriate action.  

The Board also notes that an inferred claim of service 
connection for COPD as resulting from cigarette smoking 
during service was raised when the physician at the August 
1998 VA examination concluded that COPD was probably the 
result of cigarette smoking which occurred both during and 
after military service.  This issue has been neither 
procedurally prepared nor certified for appellate review, and 
the Board is referring it to the RO for appropriate action.


FINDING OF FACT

The claim for entitlement to service connection for COPD as a 
result of exposure to ionizing radiation is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.  


CONCLUSION OF LAW

The claim of entitlement to service connection for COPD as a 
result of exposure to ionizing radiation is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records indicate that the appellant was 
seen aboard the USS Marvin H. McIntyre in July 1945 with a 
five year history of repeated attacks of tonsillitis.  The 
appellant had his tonsils removed bilaterally.  

In March 1946 the appellant was complaining of a four month 
history of frontal headaches and symptoms of sinusitis.  The 
appellant was diagnosed with sinusitis, maxillary, and was 
referred to the U.S. Naval Hospital in Long Beach, California 
for further evaluation.  

The appellant was examined at the U.S. Naval Hospital in Long 
Beach in March 1946.  Examination of the nose revealed a 
septal deviation to the right which was partially 
obstructive.  The appellant was diagnosed with chronic nasal 
obstruction and underwent a sub-mucous resection.  No 
reference was made to ionizing radiation.  The appellant 
returned to duty in April 1946.  

The appellant's history of maxillary sinusitis was noted at 
his discharge examination in January 1947.  Examination of 
the nose, sinuses, tongue, palate, larynx, pharynx, and 
tonsils was normal.  The respiratory system was found to also 
be normal.  Chest x-rays were negative.  The remainder of the 
examination was normal and it was concluded that the 
appellant had no defects.  At his separation examination in 
February 1947, the mouth, nose, throat, neck, glands, and 
respiratory system all were found to be normal.  

Following his discharge from service, the appellant filed an 
application for compensation or pension in December 1947, 
alleging service connection for a sinus condition.  He 
alleged that it had originated in November 1945.  He 
specified that he had received treatment for his sinus 
condition at the Naval Hospital in Long Beach, California in 
March 1946, and was at the Sick Bay Treasure Island in San 
Francisco, California in July 1946, and at the Sick Bay in 
Bremerton, Washington, in December 1946.  

In June 1948 the appellant underwent a physical examination 
at VA in Los Angeles, California.  The appellant reported a 
history of frequent headaches, difficulty breathing at night, 
and dizzy spells.  On examination, the turbinates were 
markedly engorged, and it was concluded that this was 
indicative of vasomotor rhinitis.  Chest x-rays were normal, 
and it was concluded that there was no evidence of sinusitis.  

In July 1948, the RO granted service connection for maxillary 
sinusitis with assignment of a noncompensable evaluation.  

In January 1988, the appellant was seen by Dr. L.D. with 
complaints of shortness of breath over the past month.  The 
appellant acknowledged smoking four packs of cigarettes per 
day for several years, but stated that he had quit about 
seven years earlier.  Also noted was the appellant's work 
history of carpentry with frequent exposure to dust and also 
to the installation of asbestos products 20 to 30 years 
previously.  Examination revealed wheezing primarily in the 
lower lobes.  The appellant was diagnosed with bilateral 
perihilar pneumonitis, bronchospasm secondary to the 
pneumonitis, and probable chronic emphysema.  

In August 1996 the appellant contacted the RO requesting that 
his service connected condition be re-evaluated because it 
had been getting progressively worse over the past 10 years.  
In a subsequent statement, the appellant reported receiving 
medical treatment from Dr. L.C. at the VAMC in West Los 
Angeles, and at the U.S. Naval Hospital in Long Beach, 
California.  

In December 1996, the appellant underwent a VA nose and 
sinuses examination at the Roseburg VAMC.  The appellant 
reported post-nasal secretions and frequent nasal 
obstruction.  X-rays were found to be suspicious for 
sinusitis, and the appellant was diagnosed with sinusitis.  

In January 1997, the appellant was examined by Dr. W.C. with 
complaints of chronic sinusitis.  He stated that he 
experienced sinusitis symptoms primarily in the fall and 
winter months.  The appellant reported a history of smoking 
but stated that he had stopped nineteen years prior.  He 
stated that he had been evaluated at Sacred Heart Respiratory 
Center and had been told that he had a 50 percent reduction 
in his lung efficiency.  Examination revealed marked right 
nasal septal deflection with a 50 percent reduction on the 
right.  Dr. W.C. concluded that the obstructive episodes and 
the nasal discharge were not unlike the appellant's lower 
respiratory tract disease.  

In a February 1997 rating decision, the RO continued the 
noncompensable rating for maxillary sinusitis.  

In September 1997, the appellant reported that he had been 
one of the first people to go ashore where they dropped the 
second atomic bomb in 1945.  The appellant alleged that he 
had headaches and suffered a fainting spell a few months 
after going ashore.  The appellant reported being referred to 
the naval hospital in Long Beach, California where he 
underwent a thyroid and sinus operation.  He reported being 
treated at the West Los Angeles VAMC in 1947 or 1948 with a 
radiation spray.  He stated that Dr. C. was his doctor until 
1961 and that Dr. D. and Dr. L.C. treated his thyroid and 
sinus from 1965 to 1995.  He stated that he was next seen at 
the Roseburg VAMC where a head x-ray was interpreted as 
showing a blocked left-nasal airway.  The appellant concluded 
by stating that his current breathing problems had resulted 
from his exposure to radiation from the atomic bomb and from 
his treatment at the VAMC in Los Angeles.  




In a November 1997 radiation exposure questionnaire, the 
appellant alleged that his respiratory problems had been 
caused by his exposure to radiation in Japan.  He stated that 
he had picked up contaminated money notes off the ground and 
carried them with him until discharge.  He acknowledged 
smoking two packs of cigarettes per day from 1940 to 1970.  
He was unable to recall the names of other servicepersons who 
were with him during his alleged exposure to radiation.  

In February 1998, the RO denied service connection for 
respiratory problems as a result of exposure to ionizing 
radiation because his condition was not one identified by VA 
as having a positive relationship to prior exposure to 
ionizing radiation and because the appellant had not provided 
medical evidence linking his particular condition to the 
claimed exposure.  

In March 1998 the appellant filed a notice of disagreement in 
which he stated that he was among the first wave ashore with 
the Marines in Nagasaki.  He stated that he went ashore twice 
and picked up war souvenirs such as yens and pieces of metal.  
He stated that he carried these for years after the war.  He 
stated that a doctor from the Los Angeles VAMC had told him 
in 1947 or 1948 that he had been treated with ionizing 
radiation.  He again referred to Dr. C. and Dr. D as being 
two private doctors who had been caring for him over the 
years.  

In March 1998, the appellant was contacted regarding the 
issue or issues he wanted adjudicated.  The appellant replied 
that he wanted service connection for hypothyroidism and a 
lung condition as secondary to radiation exposure.  

In April 1998, the RO denied service connection for lung 
disorder in a statement of the case, reasoning that none of 
the appellant's conditions were included among the 
presumptive diseases for which service connection could be 
granted on the basis of exposure to ionizing radiation, and 
because he had not provided evidence of a link relating his 
lung condition to military service.  




The appellant filed a timely substantive appeal in which he 
alleged service connection for a lung condition and 
hypothyroidism.  He inquired into records that had not been 
obtained.  He specifically asked about records from Dr. D., 
the VA clinic in Los Angeles, and Sacred Heart General 
Hospital (for his lung and thyroid).  

In July 1998, the appellant underwent a VA examination at the 
Roseburg VAMC for nose, sinus, larynx, and pharynx.  The 
appellant's primary complaint was morning nasal drainage for 
over one year.  The appellant admitted that he had smoked 
cigarettes until 20 years prior.  His history of work as a 
carpenter was noted.  It was also noted that the appellant 
had not seen an ear, nose, and throat specialist in more than 
40 years with no treatment for active sinus disease or any 
indication of a chronic, low-grade, or frequent recurrent 
sinus infection.  X-rays of the sinuses were reviewed and 
were concluded to show only a mild, slight clouding of the 
left maxillary sinus.  The appellant was diagnosed with mild 
vasomotor rhinitis, probable scarring of the left maxillary 
sinus, a good nasal airway, and no evidence of active, 
recurrent, or chronic sinus disease.  

In August 1998, the appellant underwent a respiratory VA 
examination at the Roseburg VAMC.  Pulmonary function testing 
revealed very severe obstructive airways disease and 
hyperinflation.  The appellant was diagnosed with COPD.  Dr. 
F.T. concluded that the appellant's lung condition was not 
related to his sinus condition.  He further concluded that 
the appellant's COPD was probably due to his cigarette 
smoking which occurred both during and after his period of 
military service.  Dr. F.T. noted the appellant's report that 
he started smoking between the age of 17 and 18.  

In February 1999 the RO issued a rating decision wherein, in 
pertinent part, it affirmed the denial of entitlement to 
service connection for COPD as a result of exposure to 
ionizing radiation.  




Criteria

The initial question is whether the appellant has submitted a 
well grounded claim.  Pursuant to 38 U.S.C.A. § 5107(a), a 
person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that a well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § [5107(a)]."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 9 Vet. 
App. 341, 343-44 (1996); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  There are certain types of cancer that 
are presumptively service connected specific to radiation-
exposed veterans.  38 U.S.C.A. § 1112(c) (West 1991 & Supp. 
1999); 38 C.F.R. § 3.309(d) (1998).  Second, "radiogenic 
diseases" may be service connected pursuant to 38 C.F.R. 
§ 3.311 (1998).  Third, service connection may be granted 
under 38 C.F.R. § 3.303(d) (1998) when it is established that 
the disease diagnosed after discharge is the result of 
exposure to ionizing radiation during active service.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

With respect to the first method, the Board notes section 
3.309(d)(1) provides that the diseases listed in paragraph 
(d)(2) of this section shall be service-connected if they 
become manifest in a radiation-exposed veteran.  The 
provisions of section 3.309(d) limit the diseases subject to 
presumptive service connection to those specified in section 
3.309(d)(2). 

As to the second method, the provisions of 38 C.F.R. § 3.311 
provide for development of claims based on a contention of 
radiation exposure during active service and postservice 
development of a radiogenic disease.  The provisions do not 
give rise to a presumption of service connection, but rather 
establish a procedure for handling claims brought by 
radiation exposed veterans or their survivors.  See Ramey v. 
Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  

Section 3.311 essentially states that, in all claims in which 
it is established that a radiogenic disease first became 
manifest after service, and it is contended that the disease 
resulted from radiation exposure, a dose assessment will be 
made.  

The regulation provides a list of recognized radiogenic 
diseases in subsection 3.311(b)(2), and the regulatory time 
period when the diseases must become manifest.  38 C.F.R. 
§ 3.311(b)(5).  

In addition, subsection 3.311(b)(4) provides that, even if 
the claimed disease is not one that is already recognized as 
radiogenic under subsection 3.311(b)(2), the claim will still 
be considered, or developed, pursuant to 38 C.F.R. § 3.311 if 
the appellant cites or submits competent scientific or 
medical evidence that the claimed disease is radiogenic.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).  

Analysis

The Board finds that the veteran has not submitted a well-
grounded claim for service connection for COPD as secondary 
to exposure to ionizing radiation.  With respect to the first 
method of establishing service connection for presumptive 
diseases manifest in radiation-exposed veterans, the Board 
notes that 38 C.F.R. § 3.309(d) limits service connection to 
the diseases listed in paragraph (d)(2).  COPD is not a 
disease listed in paragraph (d)(2) subject to service 
connection on a presumptive basis.  

With respect to the second method which provides for the 
development of claims based upon a contention of exposure to 
ionizing radiation, the Board notes that COPD is not a 
radiogenic disease listed in section 3.311(b)(2).  Thus, a 
request for dose information is not warranted by regulation 
in absence of the development of a radiogenic disease.  

The Board also notes that VA was not under a duty to refer 
the claim for COPD to the Under Secretary for Benefits prior 
to establishing the initial threshold requirement of 
developing the radiogenic disease.  Wandel v. West, 11 Vet. 
App. 200, 205 (1998).  

As noted above, the regulation provides for development of 
claims based upon disease other than those listed in the 
regulation provided that the claimant has cited or submitted 
competent scientific or medical evidence that the claimed 
disorder is a radiogenic disease.  38 C.F.R. § 3.311(b)(4).  

The appellant has submitted no scientific or medical evidence 
that his COPD is a radiogenic disease.  In fact, at the VA 
examination of his respiratory system, Dr. F.T. opined that 
his pulmonary disease had probably been caused by his 
smoking.  
The Board concludes that scientific or medical evidence 
establishing that COPD is a radiogenic disease has not been 
submitted.  38 C.F.R. § 3.311(b)(4).  

The Board also finds that there is no competent medical or 
scientific evidence linking the appellant's COPD to the 
alleged inservice radiation exposure.  Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).  No 
medical opinions have been presented linking the appellant's 
COPD with alleged inservice radiation exposure.  The 
probative evidence of record does not show that COPD is 
linked to the veteran's claimed exposure to radiation during 
service.  The appellant's respiratory system and nose were 
both found to be normal at his separation examination, and 
Dr. K.S. noted at his July 1998 VA examination that the 
appellant had not seen an ear, nose, and throat specialist in 
more than 40 years.  

The Board notes that the appellant's claim essentially rests 
on his assertion that his COPD is directly related to 
inservice radiation exposure.  While a lay person is 
competent to provide evidence on the occurrence of observable 
symptoms during and following service, such a lay person is 
not competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  





Therefore, if the determinant issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  Grottveit 
v. Brown, 5 Vet. App. 91, 92-93 (1993).  As was stated above, 
the appellant has presented no competent evidence, such as a 
medical opinion, linking his COPD with inservice exposure to 
radiation.  

For these reasons, the Board finds that the appellant has not 
presented or identified probative medical evidence of a link 
between his COPD and an in-service exposure to radiation.  
Consequently, the Board concludes that the veteran's claim of 
entitlement to service connection for COPD as a result of 
exposure to ionizing radiation is not well grounded.  
38 U.S.C.A. § 5107(a).  

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any 
evidence not already obtained that would well ground his 
claim.  McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997);  
Epps v. Brown, 9 Vet. App. 341, 344 (1996),  aff'd sub nom.  
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

In two instances, the appellant alleged that he was treated 
at the VAMC in Los Angeles in 1947 or 1948.  In a September 
1997 written statement, the appellant stated that he had been 
treated with a "spray iodine radiation" which he allegedly 
discontinued after four or five treatments.  

In a questionnaire regarding exposure to radiation, the 
appellant alleged that he had undergone a new type of 
treatment for his sinus and thyroid at the VA clinic in Los 
Angeles.  





In his notice of disagreement, the appellant stated that he 
had gone to the Los Angeles VA Clinic in 1947 or 1948 for 
treatment where a physician told him that he had been treated 
with ionizing radiation.  He stated that this happened three 
or four times before he stopped going there.  

The RO sent requests for information on two separate 
occasions for medical records pertaining to treatment of the 
appellant to the VAMC in West Los Angeles.  

On both occasions, the Los Angeles VAMC responded that it had 
no records pertaining to treatment of the appellant.  The 
Board is in possession of a July 1948 VA examination 
conducted at the Los Angeles VA.  There is no reference in 
that report to radiation in any context.  

There is no reference to the appellant being treated for or 
diagnosed with sinusitis or a thyroid condition at the Los 
Angeles VA, or being treated with ionizing radiation.  In 
fact, the examination specifically concluded that there was 
no evidence of sinusitis.  There is no reference anywhere 
else in the record to the appellant being treated with 
ionizing radiation.  The appellant did not specify the name 
of the physician who allegedly told him that he had been 
treated with ionizing radiation.  The Board finds that the 
appellant's accounts linking his breathing problems to 
treatment at the Los Angeles VA are too attenuated and 
inherently unreliable to constitute medical evidence.  See 
Carbino, 10 Vet. App. at 510; see also Robinette v. Brown, 8 
Vet. App. 69, 77 (1996).  

The Board views its foregoing discussion as sufficient to 
inform the appellant of the elements necessary to complete 
his application for service connection.  See Graves v. Brown, 
8 Vet. App. 522 (1996);  Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

As the appellant's claim for service connection for COPD as 
resulting from exposure to ionizing radiation is not well 
grounded, the doctrine of reasonable doubt has no application 
to his case.


ORDER

The appellant not having submitted a well grounded claim of 
entitlement to service connection for COPD as a result of 
exposure to ionizing radiation, the appeal is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

